DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 9 objected to because of the following informalities:  “…partially recessing a portion of the resist layer…” should read --…partially recessing a portion of the dielectric layer…--  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaidi (US 2007/0092810).
As to claim 1, Zaidi teaches a method for lithography patterning (see title and abstract), comprising: providing a semiconductor structure including a substrate (52/58) and a conductive feature (54) formed in a top portion of the substrate (fig. 3, [0027] and [0036]); depositing a resist layer (70) over the 
As to claim 2, Zaidi further teaches the latent pattern is directly above the conductive feature (Fig. 7, [0042]).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2013/0285246).
As to claim 18, Chang teaches a semiconductor structure (fig. 47), comprising: a substrate (310/312); a first conductive feature (316) embedded in a top portion of the substrate (310/312); a dielectric layer (318) over the substrate (310/312); and a second conductive feature (324) surrounded by the dielectric layer (318) and in contact with the first conductive feature (316), the second conductive feature (324) having a first (left) sidewall and a second (right) sidewall opposing the first sidewall, wherein the first sidewall (left) has a straight profile and is above the first conductive feature (316), and wherein the second (right) sidewall has a step profile and a top portion (thin portion) of the step profile is horizontally offset from an edge of the first conductive feature (Fig. 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidi.
As to claims 3-6, these are all various, commonly known ways to make contacts having reflecting properties. The need for a contact to be reflective is taught in the Zaidi reference (see [0041]). Thus, if a contact is not reflective enough (i.e. the use of a more robust or less reflective bulk metal is required in order to meet design specification), it would have been obvious to add a reflective layer (or plurality of layers) to the contact so as to be able to use the maskless patterning method of Zaidi.  
As to claim 7, Zaidi teaches prior to the depositing of the resist layer, forming a dielectric layer (72) over the substrate (fig. 5, [0038]) and depositing a conductive material (96) in the opening, thereby forming a conductive structure 
As to claim 8, Zaidi does not explicitly teach the conductive feature includes a reflective layer coated on a bulk metal, further comprising: partially etching the reflective layer to expose the bulk metal such that the conductive structure lands on the bulk metal. However, the rejection of claims 3-6 explain the reason for wanting a reflecting layer over a bulk metal conductive feature. While Zaidi doesn’t teach partially etching the reflective layer to expose the bulk metal such that the conductive structure lands on the bulk metal, if a bulk metal was required in the first place (i.e. a less reflective metal must be used for other reasons), then removing the reflective material after it has served its purpose (i.e. provided for a maskless patterning) would have been obvious so as to contact the bulk metal directly thus providing for a more reliable connection.
As to claim 10, Zaidi teaches the radiation is ultraviolet radiation ([0037]), but does not explicitly teach it is one of a deep ultraviolet (DUV) radiation, an extreme ultraviolet (EUV) radiation, and an electron-beam (E-beam) radiation. However, one of ordinary skill in the art would be motivated to use different 

Allowable Subject Matter
Claims 11-17 are allowed and claims 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 9 and 11-17, the prior art fails to teach prior to the depositing of the resist layer, partially recessing a portion of the dielectric layer to form a trench above the conductive feature, wherein the resist layer fills the trench.
As to claim 19, Chang fails to teach the first conductive feature includes a reflective layer, and wherein a bottom portion of the first sidewall is covered by the reflective layer.
As to claim 20, Chang fails to teach a bottom portion of the step profile substantially aligns with the edge of the first conductive feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/12/21